Citation Nr: 1447807	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  13-09 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disability, to include emphysema and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Son


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1944 to April 1945 and from September 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014 the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has a respiratory disability that is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has a respiratory disability as a result of exposure to coal dust during his active duty service.  He reports that he has never smoked and has no other environmental factors that would lead to such a diagnosis.

In February 2012 the National Personnel Records Center (NPRC) responded to a VA request and noted that the Veteran's files were potentially destroyed in a July 1973 fire.  The NPRC noted that the fire destroyed major portions of Army personnel records from 1912 to 1959.  Accordingly, there are limited service treatment or personnel records available for review.

An October 2012 VA medical examination shows that the Veteran has been diagnosed with emphysema and COPD with the onset of approximately 2010.  The examiner opined that the Veteran's disability was less likely than not incurred in or caused by an in-service injury, event or illness because there was no quantification of coal dust exposure and it "seems unlikely in my opinion that coal dust exposure between 1945 and 1946 if of any significance would permit a life span from 1946 to 2012 (58 years)."  The examiner also noted that relevant literature provides no evidence "that short exposure to coal dust (assuming significant exposure) results in emphysema 58 years later."

This medical opinion clearly provides evidence against this claim.

In February 2014 the Veteran submitted an opinion from his private treatment provider.  The private treatment provider noted that "it is possible (medically) to state it is likely (or at least as likely as not), as a non-smoker that his exposures to coal dust (while in the military), along with other airborne irritants and pollutants, or unknown minimum second hand smoke exposure has caused his present and incurable conditions."  The private treatment provider noted that COPD is a "common illness and leading cause of death of coal miners."  He also noted that COPD is a "gradual but regressive disease, meaning it doesn't suddenly appear like many other conditions or infections."  

An August 2014 VA treatment record notes that the Veteran's coal exposure, including stoking coal furnaces and shoveling coal, may be a precipitant of his respiratory disability.  The VA treatment provider noted that she could not "state that the lung symptoms are definitely due to the exposure while in the service, although it might be."  

The Board finds no reason to doubt the Veteran's testimony regarding exposure to coal dust while in service.  While the Veteran's service was over 60 years ago, the Veteran has consistently reported other verifiable details of his military service.

Based on the Veteran's credible reports of coal dust exposure in service, and the February 2012 and August 2014 treatment notes that provide a link, however tentative, between the Veteran's coal dust exposure and his current respiratory disability, the Board gives the Veteran the benefit of the doubt.  The claim for service connection for a respiratory disability is granted.



ORDER

Service connection for a respiratory disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


